                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:17-cv-07962-AB (MAA)                                            Date: August 5, 2019
Title       Christian Kerrigan v. Mohamed Lameer



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Plaintiff’s Status Report

        On May 2, 2019, the Court issued a Scheduling Order regarding discovery and pretrial
motions. (“Order,” ECF No. 60.) Among other deadlines, the Order required each party to file and
serve a Status Report on or before July 31, 2019. (Id. at 5–6.)

       Defendant Mohamed Lameer (“Defendant”) filed a Status Report on July 31, 2019. (Def.’s
Status Report, ECF No. 65.)

       To date, Plaintiff Christian Kerrigan (“Plaintiff”) has not filed a Status Report. Plaintiff is
ORDERED TO SHOW CAUSE by September 4, 2019 why the Court should not recommend that
the lawsuit be dismissed for failure to comply with a Court order. See Fed. R. Civ. P. 41(b); C.D.
Cal. L.R. 41-1. If Plaintiff files a Status Report on or before that date, the Order to Show Cause will
be discharged, and no additional action need be taken.

       Plaintiff is advised that failure to respond to this Order will result in a recommendation
that the lawsuit be dismissed for failure to prosecute and/or failure to comply with court
orders pursuant to Federal Rule of Civil Procedure 41(b).

It is so ordered.




                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        CSI


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
